[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-15854                ELEVENTH CIRCUIT
                                                             JUNE 2, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

                    D. C. Docket No. 05-00024-CR-1-3

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

MIKE ADAMS,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                              (June 2, 2010)

Before BARKETT, HULL and WILSON, Circuit Judges.

PER CURIAM:
      O. Hale Almand, Jr., appointed counsel for Michael Tyrone Adams, has

moved to withdraw from further representation of the appellant, because, in his

opinion, the appeal is without merit. Counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Adams’s conviction and sentence is AFFIRMED.




                                          2